DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4, 5, and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaughan et al. (US Publication Number 2016/0182407, hereinafter “McCaughan”).

4.	As per claims 1, 9 and 10, McCaughan teaches a management apparatus, method and medium (figures 1 – 4, and 7) comprising: at least one memory (710, figure 7); and 5at least one processor (702, figure 7) connected to the at least one memory, wherein the at least one processor is (figure 7 represents the minimum internal workings of the elements seen in figures 1 – 4, paragraph 63) configured to: receive a transmission request for configuration information (transmission apparatus 110, figure 1, and peripherals are the nodes 115, 130, 135, 175) transmitted from a transmission apparatus or a communication apparatus including the transmission apparatus disposed therein (figure 5, steps 510 to 530), together with key information unique to 10the transmission apparatus and feature information obtained from peripheral information of the transmission apparatus (step 540, figure 5), the key information and the feature information being added in the transmission request (550, figure 5); extract configuration information corresponding to the key information and the feature information added in the received transmission request from a 15database (726, figure 7) in which a combination of key information, feature information, and configuration information for each transmission apparatus is registered (paragraphs 55 – 57); and output (570, figure 5, paragraph 59) the extracted configuration information to the transmission apparatus or the communication apparatus that has transmitted the transmission request (figures 1 – 4 show the method in which configuration is handled for a newly connected device with key elements handled from a source to interface to the peripheral).  

5.	As per claim 8, McCaughan teaches a system comprising: a transmission apparatus (110. Figure 1); and a management apparatus according to Claim 1, wherein the transmission apparatus (figure 7 represents the minimum internal workings of the elements seen in figures 1 – 4, paragraph 63) comprises: at least one transmitting-side memory (710, figure 7); and 10at least one transmitting-side processor (702, figure 7) connected to the at least one transmitting-side memory, the at least one transmitting-side processor is configured to: collect the peripheral information (724, figure 7); and add key information (726, figure 7) unique to the own apparatus and feature information 15obtained from the collected peripheral information in a transmission request for configuration information for the own apparatus, and then transmit (figure 7) the transmission request to the management apparatus in order to request the management apparatus to transmit the configuration information (figure 6, process of handling peripheral connectivity).

6.	As per claim 2, McCaughan teaches an apparatus, wherein the at least one processor is configured to: extract, when there is configuration information (paragraph 38, configuration information utilized) corresponding to the key information added in the transmission request in the database, this configuration 25information from the database; and extract, when there is no configuration information corresponding to the key information added in the transmission request in the database, the configuration information corresponding to the feature information added in the transmission request from the database (backup info utilized for the new device, figure 4c, 105 to 175).  

7.	As per claim 4, McCaughan teaches an apparatus, wherein the peripheral information includes a packet of a control protocol that the transmission apparatus has received from another transmission apparatus, and the feature information includes identification information of the other 10transmission apparatus extracted from the packet of the control protocol (sending packets to the replacement device, paragraph 51).  

8.	As per claim 5, McCaughan teaches an apparatus, wherein the peripheral information includes data received from an interface card provided in the transmission apparatus, and 15the feature information includes at least one of a mounting place of the interface card and a serial number thereof (location apparent based on identification with respect to the adjacent nodes, paragraph 45).  

9.	As per claim 7, McCaughan teaches an apparatus, wherein the at least one processor is further configured to overwrite feature information registered inDocket No.:5670010560US0135 the database with corresponding feature information that has been newly collected in the transmission apparatus or the communication apparatus including the transmission apparatus disposed therein (master node updates the configuration data, paragraph 33).  

Allowable Subject Matter
10.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singla/Dev/Gupta/Mondello/Murthy/Watsen/Puhan/Perez have teachings of ZTP configuration in which key identifiers are utilized in the handling of failed devices and recover therein for a new device taking its place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184